Citation Nr: 1033890	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for disability due to sleep 
disturbance, to include as due to undiagnosed illness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from July 1984 to April 1986, 
and from October 1986 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Columbia, South Carolina, VA 
Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in April 2008, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

The appellant testified before the undersigned Veterans Law Judge 
in March 2008.  A transcript of the hearing has been associated 
with the claims file.  

The issue of entitlement to service connection for disability 
manifested by a sleep disorder, to include as due to undiagnosed 
illness, being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The competent and probative evidence does not establish a 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The December 2005, 
December 2006, and May 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in March 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
changing, in certain circumstances, the evidentiary standard for 
establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Analysis

Initially, the Board notes substantial compliance with the April 
2008 remand.  Additional records were obtained, to the extent 
possible, and the claim was readjudicated.  In addition, the 
Board finds the March 2010 VA examination and opinion to be 
adequate.  Consequently, the Board is able to proceed with a 
determination.  

The appellant asserts entitlement to service connection for PTSD.  
Having considered the evidence, the Board finds that service 
connection is not warranted.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The Board notes that competence and credibility are to be 
distinguished.  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  An appellant generally is not competent to diagnose his 
mental condition; he is only competent to identify and explain 
the symptoms that he observes and experiences.  Clemons v . 
Shinseki, 23 Vet. App. 1 (2009).  

In that regard, the March 2010 VA examination report notes 
inconsistencies between the appellant's report and review of 
treatment records and presentation.  In addition, to the extent 
that combat has been asserted, the appellant's DD Form 214 shows 
that his military occupational specialty (MOS) was personnel 
clerk and a June 2006 rating decision reflects the AOJ's 
determination that the appellant did not engage in combat via 
combat code "1."  Regardless, and while the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) has verified 
that the appellant's unit came into enemy contact in February 
1991, noting that the battalion requested air and artillery 
support, and that "10 Thunderbolts" dropped 2,000 pound bombs 
and artillery fired ninety six 105mm artillery rounds on the 
enemy bunker complex at that time, a competent nexus opinion is 
still required in this case.  38 U.S.C.A. § 1154(b).  

In regard to a diagnosis, there is both positive and negative 
evidence.  The Board notes that when faced with conflicting 
medical opinions, the Board must weigh the credibility and 
probative value of the each opinion, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board recognizes an opinion cannot be rejected solely because 
it is based upon a history supplied by the claimant.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, 
the Court has held that a claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and that a 
private medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The critical 
question is whether the medical opinion is credible in light of 
all the evidence.  In fact, the Board may reject a medical 
opinion that is based on facts provided by the veteran which have 
been found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran which formed 
the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

The Board notes that while a January 2010 counseling record 
reflects an impression of PTSD, and while a February 2006 VA 
examination report reflects a diagnosis of PTSD, in a February 
2006 VA treatment record, the psychologist stated that there was 
insufficient data to make a diagnosis of PTSD.   In addition, a 
PTSD screen was negative in December 2009, and the March 2010 VA 
examiner stated that while the appellant presented with some 
symptoms of PTSD, there were some inconsistencies in the his 
presentation on examination and recent presentation in treatment, 
and that mild impairment of functioning was due to anxiety 
disorder, based on inconsistencies, it is not at least as likely 
as not related to service.  The Board notes that while the 
February 2006 VA record attributes problems with anger management 
to personnel matters during service, the Board finds that a 
preponderance of the competent and probative evidence is a 
against a diagnosis of PTSD in conformance with DSM IV, section 
309.81.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009).  

In sum, the competent, probative, and reliable evidence does not 
establish a diagnosis of PTSD.  Mild functional impairment has 
been attributed to anxiety disorder and the competent and 
probative evidence establishes that anxiety disorder is not 
related to service.  Thus, service connection is not warranted.  

In this case, the Board has accorded more probative value to the 
competent and probative March 2010 VA medical opinion to the 
effect that the appellant's impairment is due to anxiety disorder 
which is not at least as likely as not related to service.  The 
examiner reviewed the claims file and provided a complete 
rationale for the opinion based on objective findings, reliable 
principles, and sound reasoning.  The 2006 examination report did 
not provide a rationale or have access to the December 2009 
negative PTSD screen.  The January 2010 PTSD assessment was 
provided by a social worker, who provided an assessment of 
anxiety disorder in March 2010.  In any event the March 2010 
examination report is accorded very large probative weight 
because of its thoroughness, rationale, and awareness of the 
veteran's complete history.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal remain denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

In the April 2008 remand, the Board noted that the issue 
regarding a sleep disorder, to include as due to undiagnosed 
illness, was inextricably intertwined with the issue of PTSD, and 
while the Board has herein denied service connection for PTSD, no 
nexus opinion was provided in regard to the claim of entitlement 
to service connection for a sleep disorder.  The Court has held 
that once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds the examination 
report and opinion to be inadequate for a determination in regard 
to the issue of entitlement to service connection for a sleep 
disorder.  Thus, an opinion should be obtained, stated in the 
positive or negative in the specific terms noted in paragraph 
number 1 below, in regard to whether the appellant has disability 
due to a sleep disorder, to include as due to undiagnosed 
illness, and if so, whether such is etiologically related to in-
service disease or injury, to include as due to undiagnosed 
illness, or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the March 2010 VA examiner, if available; 
otherwise, another VA examiner.  The AOJ 
should request that the examiner express the 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the appellant has disability due to a 
sleep disorder, to include as due to 
undiagnosed illness.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for adequacy, to include any 
opinion obtained, and any further action 
necessary in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


